                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

JOE C. POWELSON                                                                       PLAINTIFF

v.                                                    CIVIL ACTION NO. 2:18-cv-87-KS-MTP

ANNA BRASHIER and STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY                                               DEFENDANTS

                                              ORDER

       THIS MATTER is before the Court on Plaintiff’s First Motion to Compel [65] and

Defendant State Farm Mutual Automobile Insurance Company’s Motion for Time [83]. Having

considered the parties’ submissions and the applicable law, the Court finds that Plaintiff’s

Motion to Compel [65] should be granted in part and denied in part and that Defendant’s Motion

for Time [83] should be granted.

       This case arises from an automobile accident that occurred on September 10, 2015,

wherein Plaintiff Joe C. Powelson was involved in a collision with Defendant Anna Brashier.

Before filing suit, Plaintiff made claims against Brashier’s insurer and also made an underinsured

motorist claims against Defendant State Farm Mutual Automobile Insurance Company (“State

Farm”). Plaintiff contends that State Farm issued a policy of insurance to Plaintiff’s father-in-

law, Bobby Ryals, with whom he allegedly resided. Plaintiff asserts that this policy provides

coverage to him for the accident because he is a resident relative of the policyholder.

       On April 16, 2018, Plaintiff filed his Complaint against Brashier and State Farm in the

Circuit Court of Jones County, Mississippi. On May 23, 2018, State Farm removed the case to

this Court. Plaintiff’s claims against State Farm include breach of contract, breach of duty of

good faith and fair dealing, tortious breach of contract, and bad faith.



                                                  1
       On February 14, 2019, the Court conducted a telephonic conference with Plaintiff and

State Farm concerning disputes arising from Plaintiff’s requests for production of documents and

State Farm’s responses to those requests. The parties were unable to resolve all of their disputes.

Thus, on March 3, 2019, Plaintiff filed his First Motion to Compel [65], requesting that the Court

compel State Farm to produce documents relating to three requests.

       Request for Production No. 1: Please produce all documents in Your possession
       that support State Farm’s contention that “Powelson and his father-in-law Bobby
       Ryals, each had a separate residence at 829 Lower Myrick Road, Laurel,
       Mississippi, 39443” as stated in Paragraph XII of Your Answer.

       Response: Please see the Claim File, Bates Numbers CF 0001-0113 as well as the
       statements of Bobby Ryals and Lisa Powelson which were previously produced.
       As discovery is in its infancy, this Response may be supplemented.

       In his Motion [65], Plaintiff asserts that the statements of Bobby Ryals and Lisa

Powelson (Plaintiff’s wife) have not been produced. According to Plaintiff, State Farm advised

him that its response to Request No. 1 was inadvertent and that it did not intend to produce the

statements. Plaintiff requests that the Court compel State Farm to produce these statements. In

its Response [91],1 State Farm argues that the statements are attorney work product, as they were

taken by Calen Wills, its counsel of record in this action. State Farm also argues that Plaintiff

cannot show a need for the statements because Plaintiff deposed both Ryals and Powelson on

March 12, 2019.

       The work product doctrine is governed by Fed. R. Civ. P. 26(b)(3). “The work product

doctrine does not exist to protect a confidential relationship but to promote the adversary system

by safeguarding the fruits of an attorney’s trial preparations from the discovery attempts of an


1
  On March 20, 2019, State Farm filed an Unopposed Motion for Time [83], seeking a six-day
extension to respond to the Motion to Compel [65]. Six days later, State Farm filed its Response
[90]. The Court will grant the Unopposed Motion for Time [83] and will consider the Response
[90] as timely filed.
                                                 2
opponent.” Liberty Mutual Ins. Co. v. Tedford, 644 F. Supp. 2d 753, 764 (N.D. Miss. 2009). The

work product doctrine only protects materials that were prepared in anticipation of litigation.

Fed. R. Civ. P. 26(b)(3). Documents prepared in the ordinary course of business or that would

have been created in similar form irrespective of the litigation are not protected as work product.

       “Documents created by the insurer or its representative tend not to be protected by the

work product doctrine if they were prepared as a more or less routine investigation of a possible

resistible claim.” Kansas City Southern Ry. Co. v. Nichols Const. Co. LLC, 2007 WL 2461014,

at *5 (E.D. La. Aug 27, 2007) (citation and internal quotations omitted). Therefore, the key

question is when did State Farm shift from merely investigating the claim to anticipating

litigation. OneBeacon Ins. Co. v. T. Wade Welch & Assocs., 2013 WL 6002166, at *4 (S.D. Tex.

Nov. 12, 2013).

       Often, an insurer begins to anticipate litigation when it denies coverage, but a bright-line

rule has not been established in the Fifth Circuit for determining when an insurer anticipates

litigation. The United States Court of Appeals for the Fifth Circuit has stated that litigation

pertaining to insurance coverage is appropriately anticipated from the date an insurer has a “solid

basis to question the . . . insurance claim.” Dunn v. State Farm, 927 F.2d 869, 875 (5th Cir.

1991). “[I]n an insurance dispute, the question of whether the documents are work product often

depends on whether the insurer can point to a definite shift from action in its ordinary course of

business to action in anticipation of litigation.” OneBeacon, 2013 WL 6002166, at *5 (citation

and internal quotations omitted).

       State Farm has the burden of establishing that the information at issue is work product.

Hodges, Grant & Kaufman v. U.S., 768 F.2d 719, 721 (5th Cir. 1985). State Farm has not met its

burden of establishing that the statements at issue are protected by the work product doctrine. In



                                                  3
its Response [91], State Farm simply asserts that the statements are work product obtained by

Calen Wills, its counsel of record in this action. State Farm’s conclusory statement, however, is

not enough to show that the work product doctrine should protect the statements given by Ryals

and Lisa Powelson. State Farm does not specify when the statements were taken. State Farm

has not pinpointed a definite shift from acting in its ordinary course of business to acting in

anticipation of litigation. The Court cannot assume that the statements are work product simply

because they were taken by an attorney.2 Accordingly, State Farm shall produce to Plaintiff the

statements it took from Bobby Ryals and Lisa Powelson.

       Request for Production No. 6: Please produce State Farm’s file(s) regarding the
       sale and/or underwriting of the Policy.

       Response: To the extent this Request seeks information related to “claim files”
       please see Response to Request for Production Number 4. To the extent this
       Request seeks any Underwriting information, State Farm objects to this request on
       the grounds that it is overly broad in time (not limited by any reasonable period),
       scope (it is not limited by type of policy or insurance coverage) and due to the use
       of the terms “all” with respect to the broad categories of documents requested. State
       Farm objects to producing underwriting information on the ground that it seeks
       information that is neither relevant to the claims or defenses of a party nor
       proportional to the needs of the case, because there is no dispute that the applicable
       policy was in effect on the date of loss. Underwriting and application information
       is stored electronically in multiple locations. State Farm does not maintain a
       physical file folder with respect to most insurance policies issued. In addition, this
       request has the potential to be unduly burdensome.

       Plaintiff argues that the underwriting files should be produced because they contain

information relevant to the claims and defenses involved in this matter, particularly information

concerning residency. In its Response [91], State Farm asserts that the Powelson underwriting

documents have been produced and that the Ryals underwriting documents will be produced


2
 “The work product doctrine does not shield all materials prepared by or for a lawyer.” Texas
Molecular Ltd. Partnership v. American Intern. Specialty Lines Ins. Co., 2008 WL 2965993, at
*2 (S.D. Tex. July 31, 2008).
                                                  4
once they are received. In his Rebuttal [97], Plaintiff concedes that State Farm produced some

underwriting documents and asserts that the addresses of Powelson and Ryals are redacted in

those materials. The Court, however, conducted a telephone conference with the parties on April

3, 2019, during which State Farm indicated that it would provide the underwriting documents

with the addresses unredacted. To the extent State Farm has not produced the underwriting

documents, or information concerning addresses therein, it shall produce such information to

Plaintiff.

        Request for Production No. 6: Please produce copies of State Farm claim files
        over the last five years involving the denial of uninsured/underinsured coverage to
        a purported resident relative. For purposes of responding to this Request, it is
        acceptable initially for State Farm to produce a list of such claims with key
        information such as date of claim, description of circumstances, amount of claim,
        and disposition of claim.

        Response: State Farm objects to this request on the grounds that it is overly broad
        in time (not limited to a reasonable amount of time), scope (not limited to the type
        of insurance coverage involved in this lawsuit) and is potentially unduly
        burdensome. The terms “claim file,” “denial,” and “purported resident relative”
        are vague and ambiguous. State Farm further objects on the grounds that it seeks
        information that is neither relevant to the claims or defenses of a party nor
        proportional to the needs of the case. The existence of other claims will neither
        prove nor disprove the existence of any mishandling of this claim as each claim is
        handled on its own individual merits. This request is not reasonably tailored to
        include only matter relevant to the issues involved in this lawsuit. State Farm
        further objects to this request on the grounds that it seeks confidential business
        information and invades the privacy rights of policy holders who are not parties to
        this lawsuit. The information sought may also be protected by the attorney-client
        privilege and work product doctrine. Finally, any such matters outside of
        Mississippi, and/or unrelated to the event that is the subject of this lawsuit, have no
        nexus to the harm claimed to have been sustained by the plaintiff herein with regard
        to their claim under the subject policy, is irrelevant and the question is not
        reasonable calculated to lead to relevant facts.

        Plaintiff argues that the information sought is relevant because this is the very type of

claim denial at issue in this case and because Plaintiff seeks punitive damages. Plaintiff also



                                                  5
argues that he is entitled to discover similar claims where an agent effectively denied a claim

without submitting it to State Farm. In response, State Farm argues that the request seeks

irrelevant information and is overly broad and unduly burdensome. State Farm points out that

the request has no jurisdictional limitations and seeks information from the past five years.

       According to State Farm, it would have to manually review each and every

uninsured/underinsured claim to determine if the claim was denied and if residency was an issue

in the claim. State Farm asserts that, in Mississippi alone, more than seventeen hundred

uninsured/underinsured claims were submitted in 2018 and more than two thousand were

submitted in each of the preceding four years.

       Federal Rule of Civil Procedure 26(b)(1) provides that:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweights it likely benefits.

This Rule also specifies that “[i]nformation within this scope of discovery need not be admissible

in evidence to be discoverable.” Id. The discovery rules are accorded a broad and liberal

treatment to achieve their purpose of adequately informing litigants in civil trials. Herbert v.

Lando, 441 U.S. 153, 177 (1979). At some point, however, discovery yields diminishing returns,

needlessly increases expenses, and delays the resolution of the parties’ dispute. Finding a just

and appropriate balance in the discovery process is one of the key responsibilities of the Court,

and “[i]t is well established that the scope of discovery is within the sound discretion of the trial

court.” Freeman v. United States, 566 F.3d 326, 341 (5th Cir. 2009).

       The Court finds that this request seeks information relevant to the claims in this action.

The Court, however, finds that the request should be limited to claims submitted in Mississippi

                                                  6
in 2018 and 2017.3 Additionally, the Court finds that State Farm need not specifically identify

claims where an agent effectively denied the claim without submitting it to State Farm as

Plaintiff did not include such a specific request in Request for Production No. 6.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s First Motion to Compel [65] is GRANTED in part and DENIED in part.

       2. Defendant State Farm’s Motion for Time [83] is GRANTED.

       3. On or before May 3, 2019, State Farm shall produce the discoverable documents as
          set forth herein.

       SO ORDERED this the 22nd day of April, 2019.

                                              s/Michael T. Parker
                                              UNITED STATES MAGISTRATE JUDGE




3
 According to the Complaint [1-2], Plaintiff notified State Farm of his claim by letter dated
February 13, 2018.
                                                 7
